Biddle, C. J.
— Complaint in two paragraphs, by the appellees, against the appellant, to enforce a mechanic’s lien for materials furnished, and work and labor done, in building a house.
A demurrer, alleging the want of facts, was overruled to each paragraph of the complaint, and exceptions to the ruling reserved and assigned as error in this court.
The objection taken to each paragraph of the complaint is, that it does not show that the materials alleged to have been furnished were furnished for the building, and the work and labor done upon the building, and upon the credit of the building.
The allegations in the first paragraph upon these points are as follows:
That “ the defendant was, and still is, indebted to the plaintiffs in the sum of six hundred and sixty dollars, for work and labor performed, and for brick, lime and material furnished, on and for a brick building erected on the real ■estate of the defendant, hereinafter described, at the defendant’s special instance and request; a bill of particulars,” etc.
And, in setting out the notice of the lien claimed, the premises are averred to be “ the real estate of said defendant, upon which said building, was erected, and upon which said woi’k and labor was performed, and for which said brick, lime- and material was furnished, more particularly described,” etc.
*346The allegations objected to in the-second paragraph as-insufficient are as follows:
That said plaintiffs did, etc., “ at their own expense,, furnish all the brick, lime, mortar and material for the construction of the brick walls and work for said building, and did, according to the plans and special directions; of the defendant, place and put said brick and material into the walls of said building, and done and performed all the brick work on the same, as aforesaid; that the brick put and laid up in the walls of said building by the plaintiffs, as aforesaid, amounted 'to fifty-seven thousand six hundred and ten; all of which is worth, and of the value of, six hundred and sixty dollars, which is due and wholly unpaid; that said building was erected upon the real estate aforesaid, and said material and work done and furnished for said building.”
These averments are not strictly grammatical, nor very elegantly expressed; but they are full and strong. Mala grammatica non vitiat chartam.
The complaint is sufficient.
Subsequent pleadings were filed and issues joined, upon which no question is reserved.
Trial by jury; verdict and judgment for appellees.
Under a motion for a new trial, the question of excessive damages is presented and discussed by the appellant; but, in our view, there is evidence enough to fairly support the amount assessed.
The judgment is affirmed, with costs.